DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 3 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Claim 3 recites the common substrate composed of a list of materials using the term “and / or”.  The use of the term “and/or” encompasses embodiments in which the substrate is composed of all 


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Binzer (US 2015/002330).
Claim 1: Binzer discloses a radar transceiver chip for transmitting a transmission signal and receiving a received signal (fig 1,2, para , comprising:
a transmitting branch generating a transmission signal (fig 1 elements 28, 30, 24, 18, 21, para 0030-0032)

a coupler, the transmitting branch being coupled to the receiving branch via the coupler (fig 1 element 21); and
exactly one antenna terminal connecting an external antenna to the radar transceiver chip (fig 1 element 14); wherein
the coupler is coupled to the antenna terminal, the coupler being configured to output at least a portion of the transmission signal to the antenna terminal and to feed at least a portion of the received signal, received via the antenna terminal, into the receiving branch (fig 1 element 21, para 0030-0032) ; and
wherein the receiving branch includes a receiving mixer which is configured to generate an intermediate frequency signal as a function of the received signal (para 0031 “a mixer 20 for mixing the received radar signal with the transmitted signal”)
Claim 2: Binzer discloses the transmitting branch, the receiving branch and the coupler are arranged on a common substrate (para 0012, fig 2)
Claim 4: Binzer discloses the transmitting branch includes an oscillator generating an oscillator signal; and wherein the oscillator is arranged on a common substrate of the radar transceiver chip or outside of the common substrate of the radar transceiver chip (fig 1 element 18, para 0030-0032)
Claim 5: Binzer discloses the transmitting branch includes a power splitter which is coupled to the oscillator, the coupler and the receiving mixer, the power splitter being configured to output at least a portion of the oscillator signal to the receiving mixer (fig 1 element 18 and 20, para 0030-0032)
Claim 6: Binzer discloses the receiving mixer is configured to generate the intermediate frequency signal as a function of the received signal and at least a portion of the oscillator signal (para 0031 “a mixer 20 for mixing the received radar signal with the transmitted signal”)
Claim 7: Binzer discloses the coupler is configured to output at least a portion of the transmission signal to the receiving mixer (fig 1 element 21, para 0030-0032)
Claim 8: Binzer discloses the receiving mixer is configured to generate the intermediate frequency signal as a function of the received signal and at least a portion of the transmission signal (para 0031 “a mixer 20 for mixing the received radar signal with the transmitted signal”)

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Binzer (US 2015/002330).
Claim 3: Binzer discloses the transmitting branch, the receiving branch and the coupler are arranged on a common substrate (para 0012). Binzer does not specifically disclose the material of the semiconductor board. Examiner takes Official notice that silicon-germanium, silicon-germanium-carbide, silicon carbide, gallium arsenide and/or a metal oxide semiconductor material are all well-known materials for printed circuit board substrates. As such, it would have been obvious to modify the invention such that it comprised the above limitations, in order to take advantage of the ease, efficiency, and expense of fabrication using available materials.
s 9-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Binzer (US 2015/002330) as applied to claim 1 above, and further in view of Kanaya (US 2009/0015465)
Claim 9: Binzer does not disclose the antenna terminal is configured as a differential or unbalanced terminal.
Kanaya discloses a radar transceiver circuit comprising a mixer circuit and balun as a coupling circuit between transceiver elements and antenna elements (para 0016, 0094, 0097, 0101,0102), wherein the antenna terminal is configured as a differential or unbalanced terminal (para 0024, 0025). It would have been obvious to modify the invention such that it comprised the above limitations, as taught by Kanaya in order to effectively mix the signal frequency up and down for transmission and detection of objects (Kanay para 0004, 0015)
Claim 10: Binzer does not disclose the transmitting branch and/or the receiving branch is differential at least in part.
Kanaya discloses a radar transceiver circuit comprising a mixer circuit and balun as a coupling circuit between transceiver elements and antenna elements (para 0016, 0094, 0097, 0101,0102), wherein the transmitting branch and/or the receiving branch is differential at least in part, (para 0016, 0024, 0025, 0094, 0097, 0101,0102). It would have been obvious to modify the invention such that it comprised the above limitations, as taught by Kanaya in order to effectively mix the signal frequency up and down for transmission and detection of objects (Kanay para 0004, 0015)
Claim 11: Binzer does not disclose the transmitting branch is differential and comprises a balun that is coupled to the coupler, the balun being configured to convert a balanced transmission signal into an unbalanced transmission signal.
Kanaya discloses a radar transceiver circuit comprising a mixer circuit and balun as a coupling circuit between transceiver elements and antenna elements (para 0016, 0094, 0097, 0101,0102), wherein the transmitting branch is differential and comprises a balun that is coupled to the coupler, the balun being configured to convert a balanced transmission signal into an unbalanced transmission signal (para 0016, 0024, 0025, 0094, 0097, 0101,0102). It would have been obvious to modify the invention such that it comprised the above limitations, as taught by Kanaya in order to effectively mix the signal frequency up and down for transmission and detection of objects (Kanay para 0004, 0015)
Claim 12: Binzer does not disclose the receiving branch is differential and comprises a balun that is coupled to the coupler, the balun being configured to convert an unbalanced received signal into a balanced received signal.
Kanaya discloses a radar transceiver circuit comprising a mixer circuit and balun as a coupling circuit between transceiver elements and antenna elements (para 0016, 0094, 0097, 0101,0102), wherein the receiving branch is differential and comprises a balun that is coupled to the coupler, the balun being configured to convert an unbalanced received signal into a balanced received signal (para 0016, 0024, 0025, 0094, 0097, 0101,0102). It would have been obvious to modify the invention such that it comprised the above limitations, as taught by Kanaya in order to effectively mix 
Claim 13: Binzer does not disclose the coupler, the receiving mixer and/or an intermediate frequency output is configured so as to be differential in order to output the intermediate frequency signal.
Kanaya discloses a radar transceiver circuit comprising a mixer circuit and balun as a coupling circuit between transceiver elements and antenna elements (para 0016, 0094, 0097, 0101,0102), wherein the coupler, the receiving mixer and/or an intermediate frequency output is configured so as to be differential in order to output the intermediate frequency signal (para 0016, 0024, 0025, 0094, 0097, 0101,0102). It would have been obvious to modify the invention such that it comprised the above limitations, as taught by Kanaya in order to effectively mix the signal frequency up and down for transmission and detection of objects (Kanay para 0004, 0015)
Claim 14: Binzer does not disclose the coupler is differential.
Kanaya discloses a radar transceiver circuit comprising a mixer circuit and balun as a coupling circuit between transceiver elements and antenna elements (para 0016, 0094, 0097, 0101,0102), wherein the coupler is differential, (para 0016, 0024, 0025, 0094, 0097, 0101,0102). It would have been obvious to modify the invention such that it comprised the above limitations, as taught by Kanaya in order to effectively mix the signal frequency up and down for transmission and detection of objects (Kanay para 0004, 0015)
Claim 15: Binzer does not disclose a balun is coupled between the coupler and the antenna terminal.
Kanaya discloses a radar transceiver circuit comprising a mixer circuit and balun as a coupling circuit between transceiver elements and antenna elements (para 0016, 0094, 0097, 0101,0102), wherein a balun is coupled between the coupler and the antenna terminal (para 0016, 0024, 0025, 0094, 0097, 0101,0102). It would have been obvious to modify the invention such that it comprised the above limitations, as taught by Kanaya in order to effectively mix the signal frequency up and down for transmission and detection of objects (Kanay para 0004, 0015)
Claim 16: Binzer does not disclose the transmitting branch includes at least one of a transmission amplifier amplifying the transmission signal, a frequency multiplier increasing a transmission frequency of the transmission signal, and a frequency mixer increasing a transmission frequency of the transmission signal.
Kanaya discloses a radar transceiver circuit comprising a mixer circuit and balun as a coupling circuit between transceiver elements and antenna elements (para 0016, 0094, 0097, 0101,0102), wherein the transmitting branch includes at least one of a transmission amplifier amplifying the transmission signal, a frequency multiplier increasing a transmission frequency of the transmission signal, and a frequency mixer increasing a transmission frequency of the transmission signal (para 0019, 0127). It would have been obvious to modify the invention such that it comprised the above limitations, as taught by Kanaya in order to effectively mix the signal frequency up and down for transmission and detection of objects (Kanay para 0004, 0015)

Claims 17, 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Binzer (US 2015/002330) as applied to claim 1 above, and further in view of Jirskog (US 2014/0085132)
Claim 17: Binzer does not disclose the receiving branch includes a receiving amplifier amplifying the received signal.
Jirskog discloses a radar fill level measurement device comprising a transceiver in which a receiving branch includes a receiving amplifier amplifying the received signal (fig 2 elements 26a, 26b, para 0046). It would have been obvious to modify the invention such that it comprised the above limitations, as taught by Jorskog, in order to improve signal to noise (Jirskog para 0046)
Claim 18: Binzer discloses a radar transceiver chip according to claim 1 (see claim 1); and an antemia coupled to the antenna terminal of the radar transceiver chip (fig 1 element 14).
Binzer does not disclose the transceiver chip being a filling level measurement device for determining a filling level of a medium.
Jirskog discloses a radar fill level measurement device comprising a transceiver in which a circulator is used with a single antenna to direct transmit signals and receive signals to and from the transmitter (fig 2 element 22, para 0002, 0005, 0007, 0034, 0044). It would have been obvious to modify the invention such that it comprised 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PETER M BYTHROW whose telephone number is (571)270-1468.  The examiner can normally be reached on Monday-Friday 830am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vladimir Magloire can be reached on 571-270-5144.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/PETER M BYTHROW/Primary Examiner, Art Unit 3648